Citation Nr: 1829687	
Decision Date: 07/12/18    Archive Date: 07/24/18

DOCKET NO.  10-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), on both schedular and extraschedular bases.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979 and from December 1981 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Veteran testified at a hearing before the Board.  In December 2014 and in June 2017, the Board remanded the claim for additional development.

The issue of entitlement to a TDIU on an extraschedular basis prior to March 11, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities have been shown to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU, on a schedular basis, are met from March 11, 2008.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. § 3.340, 3.341, 4.16(a).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, since March 11, 2008, the Veteran has met the schedular criteria for consideration of TDIU.  Specifically, he has been in receipt of a 50 percent rating for posttraumatic stress disorder (PTSD), and additionally is in receipt of a 10 percent rating for a lumbar spine disability, a 10 percent rating for tinnitus, 10 percent ratings for radiculopathy in both the right and left lower extremities, and a noncompensable rating for bilateral hearing loss, with a combined rating of 70 percent.

The Board finds that the schedular criteria for a TDIU has been met since March 11, 2008.  In so finding, the Board notes that the Veteran's employment history has been very limited since he separated from service.  He has reported on VA examinations and in statements of record that he briefly worked for a grocery store following separation from service, and then through the years worked in short term positions such as in lawn maintenance, factory work, or in temporary labor jobs.  On his July 2008 application for a TDIU, he reported obtaining a GED in 1998, with no further educational training.  He last worked full-time in 2000 as an elevator apprentice, and since then has worked in various temporary jobs for just a few months at a time.

The record reflects that on January 2014 VA examination and August 2017 VA examination, the Veteran's service-connected lumbosacral strain was found to impact his ability to carry heavy items or walk for more than a few minutes at a time.  In 2014, the examiner found that while the Veteran's low back disability limited his ability for manual labor work, he was not precluded from desk job or sedentary work.  In 2017, the examiner concluded that the Veteran was not precluded from sedentary work that required minimal lifting and walking.  Both of these opinions demonstrate that the Veteran likely would not be able to function in an employment setting that entailed manual labor.  However, as noted above, his level of education, special training, and previous work experience all suggest that he is trained in manual labor positions, rather than sedentary or desk job positions.  This evidence weigh in the Veteran's favor with regard to entitlement to TDIU.

The evidence further reflects that the Veteran suffers from service-connected PTSD, as well as a nonservice-connected substance abuse disorder.  The Board previously remanded the appeal in order to better determine whether the Veteran's PTSD impacted his ability to obtain and maintain substantial employment.  In August 2017, a VA examiner instead opined that the Veteran's current psychiatric symptoms were related to his substance abuse disorder, rather than to his PTSD.  The examiner did not find evidence of a current diagnosis of PTSD.  The Board places less probative weight on this opinion, as it was not responsive to the Board's remand request.  Moreover, it contradicts the November 2015 VA opinion finding that the Veteran did suffer from PTSD based upon his service stressors, and the examiner at that time provided a detailed rationale explaining why a diagnosis of PTSD was appropriate.  The 2015 VA examiner also noted that it was difficult to determine whether the Veteran's PTSD impacted his occupational functioning since he has not worked in many years, and the Veteran also struggled with a longstanding, pervasive substance abuse disorder.  Given that the Board places greater probative weight on the 2015 VA opinion, the Board takes note of the PTSD-based occupational impairment noted on that examination.

After carefully reviewing the record, to include the multiple VA examinations, VA treatment records, and the Veteran's statements, the Board finds that the benefit of the doubt favors the Veteran with regard to his claim for a TDIU.  The Veteran has reported trouble working with his managers in previous positions, as well as strong motivational issues, and these symptoms have been linked, at least in part, to his PTSD.  While he has attempted to work, including applying for vocational rehabilitation a number of times, he has not been able to find employment at any time during the appeal period that could be considered to be gainful employment.  Thus, the Board finds that a TDIU is warranted from March 11, 2008.


ORDER

Entitlement to TDIU is granted, on a schedular basis, from March 11, 2008, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

For a short period of time during the appeal period, from February 28, 2008, to March 11, 2008, the Veteran did not meet the criteria for schedular consideration of a TDIU.  Given the above analysis finding that the Veteran was unemployable due to his service-connected disabilities on a schedular basis since March 11, 2008, the Board finds that for this prior period of time, the appeal should be forwarded to Director of Compensation and Pension services for consideration of a TDIU on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU from February 28, 2008, to March 11, 2008, to the Director of the Compensation and Pension Service for extraschedular consideration.

2.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


